Citation Nr: 1538976	
Decision Date: 09/11/15    Archive Date: 09/24/15

DOCKET NO.  07-35 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than September 27, 1988, for the grant of entitlement to service connection for a cervical spine disability.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for a bladder disorder, also claimed as a neurogenic bladder.

3.  Entitlement to service connection for a bladder disorder, also claimed secondary to a service-connected lumbar spine disability or service-connected hysterectomy residuals.

4.  Entitlement to service connection for bilateral lower extremity disorders, to include the legs and knees, also claimed secondary to a service-connected lumbar spine disability.

5.  Entitlement to service connection for residual to a left foot injury, also claimed secondary to a service-connected lumbar spine disability.

6.  Entitlement to service connection for residuals of pelvis and/or hip injuries, also claimed secondary to a service-connected lumbar spine disability.

7.  Entitlement to service connection for poikilothermal, or cold intolerance, also claimed secondary to a service-connected lumbar spine disability.

8.  Entitlement to service connection for loss of use of buttocks, or a spinal cord injury / syrinx injury, also claimed secondary to a service-connected lumbar spine disability.

9.  Entitlement to service connection for neurogenic bowel, also claimed secondary to a service-connected lumbar spine disability or service-connected hysterectomy residuals.

10.  Entitlement to service connection for sexual dysfunction, also claimed secondary to a service-connected lumbar spine disability.

11.  Entitlement to service connection for soft tissue trauma, also claimed secondary to a service-connected lumbar spine disability.

12.  Entitlement to an increased rating greater than 10 percent for a right foot disability.

13.  Entitlement to an increased rating greater than 50 percent for a lumbar spine disability.

14.  Entitlement to an increased rating greater than 20 percent for a cervical spine disability.

15.  Entitlement to an increased rating greater than 10 percent for a right ankle disability. 



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to March 1978.

This matter was originally before the Board of Veterans' Appeals (Board) in June 2011 on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. The Veteran had a hearing before the Board in January 2009 and the transcript is of record.

In June 2011, the Board denied issue #2 and issues #7-12, and remanded the remaining issues for further development.  

With regard to the remanded claims, the RO/AMC completed the requested development and those issues are once again before the Board for appellate consideration.  The Board notes that the pelvis/hips issue was previously indicated as a petition to reopen based on new and material evidence.  On closer look at the record, it does not appear this claim was previously denied and, therefore, the Board will consider the claim on the merits.

The June 2011 Board remand also included remanding the issue seeking entitlement to an effective date earlier than September 27, 1988 for the grant of entitlement to service connection for a cervical spine disability.  At that time, the Veteran also claimed clear and unmistakable error (CUE) with an April 1978 rating decision.  The Board remanded the earlier effective date claim pending the RO's adjudication of the CUE claim.  The RO denied the CUE claim in a September 2013 rating decision.  The Veteran initially appealed the decision in March 2014, when she filed a "Notice of Disagreement" (NOD).  The RO submitted a Statement of the Case (SOC) in November 2014, but the Veteran never perfected her appeal.  The appellate time frame has now since expired and, therefore, the CUE issue is not properly before the Board here. Accordingly, the issue has been appropriately rephrased above.
 
With regard to the denied claims, the issues are back before the Board following a June 2014 Memorandum Decision of the Court of Appeals for Veterans Claims (CAVC or the "Court") vacating part of the Board's June 2011 decision that denied the issues enumerated above as #1 and #7-12, and remanding those claims for further appellate consideration consistent with the terms of the decision.  

Aside from issues numbered 1 and 2 above, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required on her part.


FINDINGS OF FACT

1.  The RO issued a rating decision in May 1995 granting entitlement to service connection for a cervical spine disability and assigning an initial 20 percent rating, effective September 27, 1988, the date of the Veteran's claim; notice of the grant was sent to the Veteran's last known address on June 12, 1995.  

2.   In October 2000, the Veteran filed a claim seeking entitlement to an earlier effective date prior to September 27, 1988 for the grant of entitlement to service connection for a cervical spine disability. 

3. The Veteran's bladder claim was denied in a March 1994 rating decision.  The decision was not appealed, nor was any new and material evidence submitted within the appeal period.
 
4. Evidence received since the March 1994 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bladder disorder.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date prior to September 27, 1988, for the grant of entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2.  The March 1994 rating decision that denied the claim of entitlement to service connection for a bladder disorder is final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

3.  New and material evidence has been received since March 1994, and the claim is reopened.  38 U.S.C.A. § 7105 (West 2014); 38 §§ C.F.R. 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist appellants in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

With regard to the earlier effective date claim on appeal, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim.  Therefore, no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).

With regard to the new and material evidence claim on appeal, given the fully favorable decision discussed below, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.

Earlier Effective Date (Cervical Spine)

The Veteran has maintained that the grant of entitlement to service connection for a cervical spine disability should be effective back to March 1978 at the time she filed her original claim for residuals of the July 1977 spinal cord injury.  In an April 1978 rating decision, the RO awarded service connection for a lumbar spine disability, status-post compression fractures at the L1 and L2 levels.  The RO also awarded service connection for a right foot disability.  The Veteran has maintained that the RO should have adjudicated any and all residuals stemming from the July 1977 injury.  The Board previously remanded this issue for the RO to properly develop and adjudicate the CUE aspect of the Veteran's earlier effective date claim.

In a September 2013 rating decision, the RO explicitly found no CUE with an April 1978 rating decision that did not address a cervical spine disorder because no such disorder was reasonably raised by the record at that time.  The Veteran filed her "Notice of Disagreement" in March 2014 indicating that her entire spine should have been evaluated at the time of her original March 1978 claim.  The RO again denied the claim in a November 2014 Statement of the Case (SOC).  The Veteran did not perfect her appeal and, therefore, the CUE issue is not properly before the Board here.

[As an aside, the Board notes that the matter of whether there was CUE in the April 1978 rating decision on similar grounds has been raised and denied several times since the 1980s.  That is, the Veteran maintains she has numerous residuals of the July 1977 in-service spine injury, which should have been adjudicated as reasonably raised by the record in 1978.  The Board denied this specific contention in its June 2011 decision with respect to a thoracic spine disorder.  This denial was not disturbed by the June 2014 CAVC decision and is, therefore, final.]

With respect to the Veteran's "free-standing" claim of entitlement to an effective date earlier than September 27, 1988, the Board finds the claim must be denied as a matter of law.  

In a May 1995 rating decision, the Veteran was awarded entitlement to service connection for a cervical spine disability rated 20 percent disabling, effective September 27, 1988.  While the Veteran did file a notice of disagreement in December 1995 as to other matters addressed in the May 1995 rating decision, she did not specifically indicate disagreement with the effective date assigned for the grant of service connection for a cervical spine disability.

It was not until October 2000, well after the appellate time frame had expired, that the Veteran specifically claimed entitlement to an effective date for the grant of service connection for her cervical spine disability.  She also indicated CUE with the April 1978 rating decision.  Thus, the Board concludes the May 1995 rating decision is final.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  

After a rating decision becomes final, an earlier effective date may be established only by a request for revision of that decision based on clear and unmistakable error (CUE).  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Free-standing earlier effective date claims that could be raised at any time are impermissible because such claims would vitiate decision finality.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

Here, the Veteran's claim received in October 2000 was a free-standing earlier effective date claim. While she also claimed CUE with a prior rating decision, this issue was denied in a September 2013 rating decision, and the Veteran did not timely perfect an appeal.  With regard to the free-standing earlier effective date claim, the matter is denied as a matter of law.  Id. 

New and Material Evidence

The Veteran has maintained for decades that an in-service repelling injury is responsible for numerous disorders.  She was service-connected for residuals of a lumbar spine compression fracture as well as a right foot disability in 1978, but has contended additional secondary disorders since that time.  The RO specifically denied a claim seeking entitlement to service connection for a bladder disorder, also claimed secondary to her service-connected lumbar spine disorder, in March 1994 finding no evidence of an etiology to service.  The Veteran did not appeal the decision nor was any evidence or correspondence relevant to the bladder claim received by the RO within one year of the March 1994 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015). 

Although a decision is final, a claim will be reopened if new and material evidence is presented. 38 U.S.C.A. § 5108. New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a). New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

In determining whether evidence is new and material, the credibility of the evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination). Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117. Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

At the time of the 1994 denial, the record contained the Veteran's service treatment records, which confirm the July 1977 injury as well as in-service treatment for gynecological conditions and urinary tract infections.  The record also significantly contained a VA examination dated December 1993 where the examiner noted the Veteran's complaints of urinary incontinence, but did not specifically diagnose any disorder or render an opinion with regard to etiology.

Since that time, the new evidence includes voluminous records, to include ongoing treatment for the Veteran's spine and complications thereof.  Although there is no specific opinion linking a definitively diagnosed bladder disorder to her military service or a service-connected disability, the medical evidence as a whole indicates ongoing complaints and treatment for urinary urgency and bladder-related symptoms.  A July 1999 private treatment record, for example, suggests a possible connection between the Veteran's bladder complaints and her lumbar spine disability. While not dispositive, the evidence is new and material warranting the reopening of the claim seeking entitlement to service connection for a bladder disorder.  The claim is reopened.



ORDER

An effective date earlier than September 27, 1988 for the grant of entitlement to service connection for a cervical spine disability is denied.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a bladder disorder, also claimed secondary to a service-connected lumbar spine disability, is reopened, and to that extent only, the appeal is granted.


REMAND

The Veteran's service treatment records confirm in July 1977, she suffered a repelling injury after she descended from a helicopter and landed on her heels "a little too hard" as described in her records.  The records in the claims folder describe the injury to include low back pain, right ankle pain, and some complaints of mild lower rib pain.  X-rays taken at the time reveal a compression fracture at the L1-L2 level.  

The Veteran is currently service-connected for a lumbar spine disability, to include residuals of the compression fracture.  She is also service-connected for other disabilities stemming from this injury, to include a right ankle disability, a right foot disability, and a cervical spine disability.  The Veteran claims these disabilities are more severe than currently rated.

She further maintains that the July 1977 injuries were far more extensive, to include injuries to her legs, feet, pelvis, hips, ribs, syrinx (or entire spinal cord, affecting the use of her buttocks), soft tissue, bowel, bladder, and neurological system as a whole.  She further claims a cold intolerance secondary to this injury.  In the alternative, she believes these conditions are manifestations of the underlying service-connected lumbar spine and cervical spine disabilities.  She indicates that it was her entire spine injured, not just her lumbar spine, in the 1977 trauma.  

In support of her claims, the Veteran contends the complete 10-day hospitalization records from July 1977 have never been obtained.  While the service treatment records do confirm the injury and include treatment records, x-rays, and follow-up entries, the Veteran maintains there are still outstanding hospitalization records from her time hospitalized in Seoul, Korea.  The Court, in its June 2014 decision, vacated and remanded the issues on appeal here, in part, because the Board did not explain or otherwise ensure that all military records were obtained.

The Board notes that in December 1994, the Board issued a remand for largely the same issues.  At that time, the Board directed the RO to make efforts to obtain 1977 hospitalization records in Seoul, Korea and the Veteran's military personnel records to the extent they could confirm a medical discharge.  The claims folder contains two requests made to NPRC, but with no response.  The Veteran submitted records herself indicating she attempted to get a "medical discharge," but her request was denied.

In light of the June 2014 CAVC decision, the Board will remand the issues to ensure all efforts are made to obtain any and all outstanding military records, to include hospitalization or "clinical" records from July 1977 for the Veteran's time in Seoul, Korea.  

The RO/AMC must also take this opportunity to obtain any and all VA outpatient treatment records from October 2013 to the present.  The Veteran's representative, in a March 2015 brief, submitted private treatment records through April 2014 along with a waiver of local jurisdictional review.  The RO/AMC must also take this opportunity to ask the Veteran to identify or provide any additional private treatment records relevant to her claims since April 2014.

Service Connection Claims

Again, the Veteran claims entitlement to service connection for disabilities of the bilateral legs, bilateral feet, bilateral knees, bilateral hips, pelvis, bladder, bowel, buttocks, soft tissue, ribs, cold intolerance, and sexual dysfunction due directly to the July 1977 injury or, in the alternative, secondary to her service-connected spine disabilities.  She maintains her entire spine was damaged causing neurological injury.  

Aside from the July 1977 injury, which appears to be the main basis of the Veteran's service connection claims, the Veteran's service treatment records also confirm treatment and complaints related to the service connection claims on appeal. 

During her military service from 1976 to 1977, treatment records indicate hospitalization and treatment for recurrent dysmenorrhea with acute right lower quadrant pain.  These symptoms were associated with a 1975 tubal ligation. A vaginal cyst was excised in February 1977 and she underwent exploratory laparotomy in November 1977 where she was determined to have endometriosis with some adhesions, to include on the bowel.  Treatment records also indicate in-service treatment for a severe urinary tract infection and other vaginal infections.

The Veteran is currently service-connected for the residuals of the treatment of endometriosis, to include bowel adhesion, hysterectomy, salpingitis with vaginal cyst incision, and laparotomy scar.  She is also in receipt of special monthly compensation for anatomical loss of a creative organ. It is unclear, however, whether the Veteran has any other disorder affecting the bladder, bowel, or sexual dysfunction attributable to her military service.  

The Veteran was afforded numerous VA examinations throughout the decades. Most recently, a VA examination in July 2011 addressed the bilateral legs, bilateral knees, left foot, pelvis, and bilateral hips claims.  The examiner, a nurse practitioner, found it "less likely than not" that any of those conditions were attributable to the 1977 injury or were caused or aggravated by the service-connected lumbar spine disability.  The July 2011 VA examination, however, did not include neurological diagnostic testing as required by the Board's prior remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance).

No examination was provided with regard to the bladder, bowel, cold intolerance, loss of use of buttocks, sexual dysfunction, soft tissue trauma, or rib injury claims because the Board found no evidence of a current diagnosis in the medical records.  CAVC, in the June 2014 memorandum decision, vacated and remanded those issues finding the Board did not adequately explain why a VA examination was not necessary as to those issues.  The Veteran's representative, moreover, in a March 2015 statement found the July 2011 VA examination inadequate as to the issues that were addressed.  Specifically, in light of the complexities of the case, the Veteran's representative indicated a specialist should be consulted rather than a nurse practitioner.  Given the facts of this case, the Board agrees.

After service, as noted in the Board's prior remand, there is inconsistent evidence as to whether the Veteran has neurological deficiencies of the lower extremities.  VA outpatient treatment records through 2013, moreover, indicate the Veteran has a myriad of diagnoses that overlap with her claimed conditions.  Significantly, the Veteran was diagnosed with fibromyalgia in the late 1980s, psychophysiological musculoskeletal reaction in November 1988, osteoarthritis in 2008, and rheumatoid arthritis in 2009 with active synovitis in multiple joints, rectal prolapse, urinary urgency, and osteoporosis, which was diagnosed as "severe" in December 2008.  Indeed, the Veteran suffered a right tibial compression fracture in November 2011 when she jumped from a pickup truck and landed on her right knee.  In a May 2012 VA outpatient treatment record, this was associated with her low bone density. Also significant, the Veteran is treated for GI upset and anal bleeding associated with all the medications she takes for multi-joint arthritis.

The complexity of the Veteran's entire medical history requires new VA examinations by specialists, complete with necessary diagnostic testing, to determine and reconcile the Veteran's current diagnoses and whether these diagnoses are truly related to her military service versus post-service development of other conditions.  

Alternatively, a condition can also be attributed to service if proximately caused or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (2015).  A VA examination is also necessary as to all the issues on appeal to address whether any of the Veteran's claimed conditions were caused or aggravated by her service-connected disabilities.

In light of the multiple available theories of entitlement, the complex medical evidence here, the missing records, the June 2014 CAVC decision, and the incompleteness of the July 2011 VA examination, new VA examinations are indicated below.

Increased Rating Claims

The Veteran appeals her current rating for the lumbar spine, cervical spine, right foot, and right ankle indicating these conditions are worse than currently rated.  With regard to her lumbar spine and cervical spine specifically, the Veteran indicates these disabilities include neurological manifestations into her bilateral upper and lower extremities.  

The Veteran was last afforded VA examinations in July 2011, four years ago.  Since that time VA outpatient treatment records indicate ongoing steroid injections for pain, and routine visits for arthritic joint management.  In August 2012, for example, an MRI of the cervical spine indicated canal narrowing.  In February 2013, the Veteran complained of worsened arthritic pain.  

As noted above, it is also evident in VA outpatient treatment records that the Veteran is also treated for osteoporosis, rheumatoid arthritis, and fibromyalgia.  These conditions affect many joints, to include her spine, neck, right foot, and right ankle.  It is entirely unclear what part of the current severity of her disabilities is actually attributable to these non-service related diseases.

The Board finds noteworthy to address the Veteran's contention that her entire spine has never been properly evaluated.  She indicates that the 1977 injury affected her entire spine and not just the L-1 and L-2 levels.  To that extent, the Board notes that the diagnostic criteria and general formula for diseases and injuries of the spine rate the thoracic, lumbar, and sacral spine manifestations altogether as one disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  Cervical spine ratings are rated separately. Id.  Thus, the exact levels affected by her initial 1977 injury are not as pertinent as the overall severity of her spine disability attributed to the injury (versus some other disease process such as osteoporosis or rheumatoid arthritis).  In other words, the Veteran cannot receive separate disability ratings for each level of her spine affected.  She is rated 50 percent disabled for her entire thoracolumbar spine attributed to the 1977 injury.  In any case, to address the Veteran's concern, the examiner is to address the severity of the entire spine attributable to the 1977 injury and not just any particular vertebral level. 

In contrast, neurologic abnormalities, such as bowel or bladder impairment or radiculopathy of the extremities, can be separately evaluated if stemming from the service-connected spine disability.  A VA neurological examination is necessary to ascertain whether the Veteran is entitled to a separate rating or ratings for these applicable conditions.  Again, the July 2011 VA examination was non-responsive to the Board's prior remand indicating a neurological examination must be completed.  See Stegall, 11 Vet. App. 268.

Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims, to include any VA or non-VA facilities at which she received treatment for her low back, neck, legs, knees, feet, pelvis, hips, right ankle, right foot, bladder, cold intolerance, buttocks, bowel, sexual dysfunction, soft tissue, or ribs since 2013 (other than private treatment records submitted by the Veteran's representative in March 2015 dated through April 2014).  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of her response, obtain VA outpatient treatment records from October 2013 to the present. All attempts to secure this evidence must be documented in the claims file by the RO/AMC and any VA facilities identified must provide a negative response if no records are available.  If private records are identified but not obtained, the RO must notify the Veteran of (1) the identity of the evidence, (2) the steps taken to obtain the evidence, (3) that the claims will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claims may be readjudicated.

2. Contact NPRC, the United States Army, or any other relevant federal agency to obtain any and all hospitalization records, clinical records, are treatment records associated with the Veteran's approximate10-day hospitalization in July 1977 in Seoul, Korea following the repelling accident.  A request for the Veteran's military personnel records should also be made. All attempts to secure this evidence must be documented in the claims file by the RO/AMC and federal entities must provide a negative response if no records are available.

3.  After the above records are obtained, to the extent available, schedule the Veteran for new VA orthopedic, neurological, and gynecological examinations by appropriate specialists to determine the current nature, severity, and likely etiology of any spine, neck, bilateral legs, bilateral knees, bilateral feet, right ankle, bilateral hips, pelvis, ribs, spinal cord / syrinx (buttocks), soft tissue, cold intolerance, or sexual dysfunction disorder found.  

The claims file and all electronic records must be made available to the examiners, and the examiners must specify in the examination reports that these records have been reviewed.  

The examiners' attention is specifically directed to service treatment records indicating the July 1977 repelling injury, treatment for endometriosis with bowel adhesion, severe urinary tract infections, complaints of back pain, rib pain, and feet pain.  Attention is drawn to post-service records with varying diagnostic findings with regard to neurological abnormality - some within normal limits, some abnormal.  Attention is drawn to post-service records indicating extensive treatment for non-service related diseases such as fibromyalgia, osteoporosis, and rheumatoid arthritis.  In November 2011, for example, the Veteran was treated for a tibial fracture due to a post-service injury.  The examiners should also consider any and all medical records in the claims folders and the Veteran's lay description of symptoms immediately after the 1977 injury and through the years.  

The examiners are asked to conduct thorough examinations with diagnostic testing.  The examiners are asked to identify any and all diagnoses found related to the spine, neck, legs, knees, hips, feet, pelvis, ankles, bladder, bowel, sexual dysfunction, ribs, buttocks, and cold intolerance.  Based on examination findings and a review of the record, the examiners must answer the following questions:	

Orthopedic Examiner

Answer the following based on the service treatment records, medical record, the physical examination (with any appropriate diagnostic testing), and consideration of the Veteran's lay statements, identify any and all lumbothoracic spine disorders, cervical spine disorders, orthopedic dysfunction of the bilateral legs, bilateral knees, bilateral feet, right ankle, bilateral hips, pelvis, ribs, spinal cord / syrinx (buttocks), or soft tissue trauma not otherwise associated with any of the above conditions.

(a) With regard to the Veteran's service-connected thoracolumbar spine, cervical spine, right foot, and right ankle disabilities, the examiner is asked to provide medical findings of the severity of her service-connected thoracolumbar spine, cervical spine, right foot, and right ankle disabilities, to include resolving what part of her current disability picture is attributed to non-service related factors, such as rheumatoid arthritis and osteoporosis (to the extent possible).  The examiner should detail all relevant physical findings so that the VA can adequately apply the diagnostic criteria (e.g., range of motion findings, ankylosis findings, flare-ups, incapacitating episodes, etc.).  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings should be reported in detail.  

(b) As to each diagnosis rendered related to the bilateral legs, bilateral knees, bilateral feet (other than what is already service connected), bilateral hips, pelvis, ribs, spinal cord / syrinx (buttocks), or soft tissue trauma (other than what is already service-connected with the low back), is the diagnosis at least as likely as not (50 percent probability or more) attributable to any incident of the Veteran's military service in light of her treatment for the 1977 repelling injury and subsequent complaints of joint pain?

(c) Or, in the alternative, is it at least as likely as not (50 percent probability or more) that any found diagnosis of the bilateral legs, bilateral knees, bilateral feet (other than what is already service connected), bilateral hips, pelvis, ribs, spinal cord / syrinx (buttocks), or soft tissue trauma (other than what is already service-connected with the low back), was (were) caused or aggravated by any service-connected disability, to include her service-connected thoracolumbar and/or cervical spine disabilities? 

All the examiners are requested to provide a complete rationale for any opinion expressed, based on the examiners' clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner(s) should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

Neurological Examiner

Answer the following based on the service treatment records, medical record, the physical examination (with any appropriate diagnostic testing), and consideration of the Veteran's lay statements, identify any and all lumbothoracic spine disorders, cervical spine disorders, orthopedic dysfunction of the bilateral legs, bilateral knees, bilateral feet, right ankle, bilateral hips, pelvis, ribs, spinal cord / syrinx (buttocks), or soft tissue trauma not otherwise associated with any of the above conditions.

The neurological examiner is asked to perform EMG diagnostic testing on the spine, neck, and extremities to confirm or rule-out any neurological impairment, to include radiculopathy, bowel impairment, and/or bladder impairment related to the Veteran's service-connected thoracolumbar and cervical spine disabilities.  If neurological abnormalities are found, the examiner must identify each nerve-root involvement and whether there is "complete" or "incomplete paralysis."  If "incomplete paralysis" is found, the examiner should opine whether the condition is mild, moderate, moderately severe, or severe as to each nerve root impairment.  

Once diagnostic testing is complete, also answer the following questions: 

(a) With regard to the Veteran's service-connected thoracolumbar spine and cervical spine disabilities, the examiner is asked to provide medical findings of the severity of her service-connected thoracolumbar spine and cervical spine disabilities, to include resolving if these disabilities include neurological manifestations in light of the inconsistent neurological testing throughout time and whether any of her neurological complaints are attributable to non-service related factors, such as rheumatoid arthritis and osteoporosis (to the extent possible).  The examiner should detail all relevant physical findings so that the VA can adequately apply the diagnostic criteria (e.g., complete/incomplete paralysis, identity of nerve-root impairment, mild/moderate/severe impairment, etc.).  Any indicated diagnostic tests and studies must be accomplished, to include EMG testing of the spine, neck and extremities.  All pertinent symptomatology and findings should be reported in detail.

(b) As to each diagnosis rendered related to the bilateral legs, bilateral knees, bilateral feet (other than what is already service connected), bilateral hips, pelvis, ribs, spinal cord / syrinx (buttocks), or soft tissue trauma (other than what is already service-connected with the low back), is the diagnosis at least as likely as not (50 percent probability or more) attributable to any incident of the Veteran's military service in light of her treatment for the 1977 repelling injury and subsequent complaints of joint pain?

(c) Or, in the alternative, is it at least as likely as not (50 percent probability or more) that any found diagnosis of the bilateral legs, bilateral knees, bilateral feet (other than what is already service connected), bilateral hips, pelvis, ribs, spinal cord / syrinx (buttocks), or soft tissue trauma (other than what is already service-connected with the low back), was (were) caused or aggravated by any service-connected disability, to include her service-connected thoracolumbar and/or cervical spine disabilities? 

All the examiners are requested to provide a complete rationale for any opinion expressed, based on the examiners' clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner(s) should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

Gynecological Examiner

Answer the following based on the service treatment records, medical record, the physical examination (with any appropriate diagnostic testing), and consideration of the Veteran's lay statements, identify any and all bladder disorders; bowel disorders; and/or sexual dysfunction.

(a) As to each diagnosis rendered, is the diagnosis at least as likely as not (50 percent probability or more) attributable to any incident of the Veteran's military service in light of her treatment for recurrent dysmenorrhea with acute right lower quadrant pain, vaginal cyst excision, exploratory laparotomy, adhesions on the bowel, endometriosis, diarrhea, and severe urinary tract infections.

(b) Or, in the alternative, is it at least as likely as not (50 percent probability or more) that any found diagnosis of the bladder, bowel, or sexual organ was (were) caused or aggravated by any service-connected disability, to include her service-connected residuals of endometriosis with total abdominal hysterectomy? 

All the examiners are requested to provide a complete rationale for any opinion expressed, based on the examiners' clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner(s) should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4. The RO must notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for an examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


